Case 1:19-cv-09236-KPF Document 25 Filed 11/08/19 Page 1 of 13
E. Estridge
First
“RE-1”
Sworn: 1st November 2019

 

Case 1:19-cv-09236

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

for the
Southern of New
District York
David Leibowitz, Benjamin
Leibowitz, Jason )
Leibowitz, Aaron Leibowitz, and )

Pinchas Goldstein

)
Plaintiff(s) ) Civil Action No. 1:19 cv-09236 KPF

2

 

iFinex Inc., BFXNA Inc., BFXWW
Inc., Tether Holdings Limited,
Tether Operations Limited, Tether
Limited, Tether International
Limited, DigFinex Inc., Philip G.
Potter, Giancarlo Devasini, et al

Net eee? “eee! eee ee ee

 

 

 

 

 

FIRST AFFIDAVIT OF SERVICE
OF ELDORE ESTRIDGE

|, ELDORE ESTRIDGE, Litigation Support Assistant, of Conyers Dill & Pearman, Commerce
House, Wickhams Cay 1, Road Town, Tortola, British Virgin Islands, DO MAKE OATH AND
STATE AS FOLLOWS:

1. lam a Litigation Support Assistant employed by Conyers Dill & Pearman (“Conyers”) of
Commerce House, Wickhams Cay 1, PO Box 3140, Road Town, Tortola, British Virgin

Islands.

2. Save where indicated otherwise, | confirm that the contents of this Affidavit are true to
the best of my knowledge, information and belief. Where | refer to information supplied
to me by others that information is true to the best of my knowledge, information and
belief.

 
Case 1:19-cv-09236-KPF Document 25 Filed 11/08/19 Page 2 of 13

E. Estridge

First

“BRI”

Swom: 1st November 2019

3. There is now produced and shown to me marked “EE-1” a bundle of true copy
documents to which | will refer in this statement. References to page numbers are
references to the pages of “EE-1”.

4. Conyers was instructed by ROCHE FREEDMAN of 185 WYTHE AVE. F2, BROOKLYN,
NY 11249, UNITED STATES for the purpose of serving DigFinex Inc., iFinex Inc.,
BFXNA Inc., BFXWW Inc., Tether International Limited, Tether Holdings Limited
and Tether Operations Limited (collectives referred to as the “Companies’) with a
number of documents connected with the above styled action.

5. | did on the 29" day of October, 2019 at approximately 3:30p.m. attend and serve on the
Companies at their shared registered office located at SHRM Trustees (BVI) Ltd, Trinity
Chambers, P.O. Box 4301, Road Town, Tortola, British Virgin Islands, VG1110 (the
“Registered Office”), copies of the following documents (the “Documents’):

° Letter from Roche Freedman dated October 26, 2019;
° Class Action Complaint filed October 6, 2019;

e Summons filed October 8, 2019; and

° Accompanying Exhibits

by delivering and leaving the said Documents at the above address.

6. Upon effecting service of the Documents, a man who identified himself as Al-Shaddai
Ramsarran confirmed to me that he is the Compliance Assistant and an authorised
signatory to accept service and sign on behalf of the Companies. Mr. Ramsarran did so
by acknowledging receipt and signing a stamped service endorsement copies of the

letters of service, a true copy of which is exhibited hereto at page [1-7] of exhibit “EE-1”.
Case 1:19-cv-09236-KPF Document 25 Filed 11/08/19 Page 3 of 13

E. Estridge

First

“EE-1”

Sworn: 1st November 2019

7. Service of the Documents were effected in accordance with the laws of the British Virgin

Islands.

SWORN the 1* day of November, 2019 by the )
above-named ELDORE ESTRIDGE at Road

 

 

 

 

 

Town, Tortola, British Virgin Islands )

Ss )
Before me: Pi ) St
= — Ae ELDORE ESTRIDGE
NOTARY PUBLIC

       
 

eos)

mT ON ti ara c L

 

ES UART) Re
Case 1:19-cv-09236-KPF Document 25 Filed 11/08/19 Page 4 of 13

E. Estridge

First

“BRI”

Sworn: 1s: November 2019

 

Case 1:19-cv-09236

 

UNITED STATES DISTRICT COURT

 

for the
Southern of New
District York

 

David Leibowitz, Benjamin
Leibowitz, Jason

)

 

Leibowitz, Aaron Leibowitz, and
Pinchas Goldstein

)

 

 

 

Plantiff(s)
V.

 

iFinex Inc., BFXNA Inc., BFXWW
Inc., Tether Holdings Limited,
Tether Operations Limited, Tether
Limited, Tether International
Limited, DigFinex Inc., Philip G.
Potter, Giancarlo Devasini, et al

 

 

 

)
) Civil Action No. 1:19 cv-09236 KPF

net ee “eee “ee “ee “eae

 

 

FIRST AFFIDAVIT OF SERVICE
OF ELDORE ESTRIDGE

 

 
Case 1:19-cv-09236-KPF Document 25 Filed 11/08/19 Page 5 of 13

E. Estridge

First

“EE-1”

Sworn: 1st November 2019

 

Case 1:19-cv-09236

 

UNITED STATES DISTRICT COURT
for the

 

Southern of New
District York

 

David Leibowitz, Benjamin
Leibowitz, Jason )_

 

Leibowitz, Aaron Leibowitz, and )

 

 

Pinchas Goldstein
)

 

Plantiff(s) ) Civil Action No. 1:19 cv-09236 KPF
V.

 

iFinex Inc., BFXNA Inc., BFXWW
Inc., Tether Holdings Limited,
Tether Operations Limited, Tether
Limited, Tether International
Limited, DigFinex Inc., Philip G.
Potter, Giancarlo Devasini, et al

eet eee See ee “oe

 

 

 

 

 

 

CERTIFICATE OF EXHIBIT “EE-1”

 

THIS IS TO CERTIFY that this is Exhibit “EE-1” referred to in the Affidavit of Service of
ELDORE ESTRIDGE sworn herein on the 1° day of November, 2019.

Dated the 1% day of November, 2019

 

 

   

NOTARY PUBLIC

   
Case 1:19-cv-09236-KPF Document 25 Filed 11/08/19 Page 6 of 13

CONYERS DILL & PEARMAN
Commerce House, Wickhams Cay 1

PO Box 3140, Road Town, Tortola
British Virgin Islands VG1110
T +1 264 852 1000

conyers.com

29" October, 2019

Matter No: 959999
264 852 1120
Tameka.Davis@conyers.com

BY HAND

IFinex Inc.

C/o SHRM Trustees (BVI) Ltd
Trinity Chambers

P.O. Box 4301

Road Town, Tortola

British Virgin Islands
VG1110

Dear Sirs,
Re: Case No. 1:19-cv-09236 David Leibowitz, et al -AND- Ifinex Inc, BFXNA inc, et al

We act on behalf of ROCHE FREEDMAN of 185 WYTHE AVE. F2, BROOKLYN, NY 11249, UNITED
STATES.

We enclose, by way of service on IFinex Inc. (the “Company”) the following documents:

Letter from Roche Freedman dated October 26, 2019;
Class Action Complaint filed October 6, 2019;
Summons filed October 8, 2019; and

Accompanying Exhibits

Kindly acknowledge receipt of the above mentioned documents by signing the attached copy of this
letter and returning the same to us.

Yours faithfully,

Served on: |FinvEX Inc.
Compe Nil 2 fravienain AL RM “TeuUSTEES (An) Ls

‘ ill & P Served by: EL bee Kot edGe
onyers VI earman Date: 24 OT L0ld

Time: >”

0
Enc. :
Recipient's Sig a ; at
Name & Position: hl a hal! by a;
Quynpro
Case 1:19-cv-09236-KPF Document 25 Filed11/08/19 Page 7 of 13

CONYERS

29" October, 2019

BY HAND

BFXWW INC.

C/o SHRM Trustees (BVI) Ltd
Trinity Chambers

P.O. Box 4301

Road Town, Tortola

British Virgin Islands

VG1110

Dear Sirs,

CONYERS DILL & PEARMAN

Commerce House, Wickhams Cay 1
PO Box 3140, Road Town, Tortola
British Virgin Islands VG1110

T +1 284 852 1000
conyers.com

Matter No: 959869
284 862 1120
Tameka.Davis@conyers.com

Re: Case No. 1:19-cv-09236 David Leibowitz, et al -AND- Ifinex Inc, BFXNA inc, et al

We act on behalf of ROCHE FREEDMAN of 185 WYTHE AVE. F2, BROOKLYN, NY 11249, UNITED

STATES.

We enclose, by way of service on BFXWW Inc. (the “Company”) the following documents:

Accompanying Exhibits

Letter from Roche Freedman dated October 26, 2019;
Class Action Complaint filed October 6, 2019;
Summons filed October 8, 2019; and

‘

Kindly acknowledge receipt of the above mentioned documents by signing the attached copy of this

letter and returning the same to us.

Yours faithfully,

Served on: Ari Nw Ine

Cone Al © Cavnarn At: SHCM “TRusi£Es (av |\Las
~ Served by:Eapowe ESTAAGE

Conyers Dill & Pearman Date: 07 “er 2914

= Time: 3:30
ne. Recipient's Si

Name & Position: f-

|

flee hon arror—
Liaw prot -
Case 1:19-cv-09236-KPF Document 25 Filed 11/08/19 Page 8 of 13

CONYERS DILL & PEARMAN
Commerce House, Wickhams Cay 4

PO Box 3140, Road Town, Tortola
British Virgin Islands VG1110
T +1 284 852 1000

conyers.com

29" October, 2019

Matter No: 959999
284 B62 1120
Tameka.Davis@conyers.com

BY HAND

Tether International Limited
C/o SHRM Trustees (BVI) Ltd
Trinity Chambers

P.O. Box 4301

Road Town, Tortola

British Virgin Islands

VG1110

Dear Sirs,
Re: Case No. 1:19-cv-09236 David Leibowitz, et al -AND- Ifinex Inc, BFXNA ine, et al

We act on behalf of ROCHE FREEDMAN of 185 WYTHE AVE. F2, BROOKLYN, NY 11249, UNITED
STATES.

We enclose, by way of service on Tether International Limited (the “Company” the following
documents:

Letter from Roche Freedman dated October 26, 2019;
Class Action Complaint filed October 6, 2019;
Summons filed October 8, 2019; and

Accompanying Exhibits

Kindly acknowledge receipt of the above mentioned documents by signing the attached copy of this
letter and returning the same to us.

Yours faithfully,
Served on: Teme2 INTE 2NA TIONAL Lies

Cope Nil > fowman At: OH AM ~TAMSTEES (vi) Lis

Conyers Dill & Pearman Served by: ites Este Sh
Date: 2q Odi 20 A

ime: “0:0 DHA
Reciolent’s Siqhature: Ab ys Noes
Sveke Oa Pawn

Name & Position:

Enc.
Case 1:19-cv-09236-KPF Document 25 Filed 11/08/19 Page 9 of 13

CONYERS DILL & PEARMAN
Commerce House, Wickhams Cay 1

PO Box 3140, Road Town, Tortola
British Virgin Islands VG1110
T +1 284 852 1000

conyers.com

29" October, 2019

Matter No: 959999
284 852 1120
Tameka.Davis@conyers.com

BY HAND

Tether Holdings Limited
C/o SHRM Trustees (BVI) Ltd
Trinity Chambers

P.O. Box 4301

Road Town, Tortola

British Virgin Islands

VG1110

Dear Sirs,
Re: Case No. 1:19-cv-09236 David Leibowitz, et al -AND- Ifinex Inc, BFXNA inc, et al

We act on behalf of ROCHE FREEDMAN of 185 WYTHE AVE. F2, BROOKLYN, NY 11249, UNITED
STATES.

We enclose, by way of service on Tether Holdings Limited (the “Company”) the following documents:

Letter from Roche Freedman dated October 26, 2019;
Class Action Complaint filed October 6, 2019;
Summons filed October 8, 2019; and

Accompanying Exhibits

Kindly acknowledge receipt of the above mentioned documents by signing the attached copy of this
letter and returning the same to us.

Yours faithfully,

Guyer Nil » fravnan An on on TE Hed Ho isms Lim ved
J “TusTeES C01) LT
i ici 71
Conyers Dill & Pearman Date y: Ely, bie E£oie AGE

Enc. Time: apr $a
Recipia? gna ature

Name & Position: N-Shoboe» Dm Sprren~
Cows fe+ :
Case 1:19-cv-09236-KPF Document 25 Filed 11/08/19 Page 10 of 13

CONYERS DILL & PEARMAN
Commerce House, Wickhams Cay 1

PO Box 3140, Road Town, Tortola
British Virgin Islands VG1110
T +1 284 852 1000

conyers.com

29" October, 2019

Matter No: 959999
284 852 1120
Tameka.Davis@conyers.com

BY HAND

Tether Operations Limited
C/o SHRM Trustees (BVI) Ltd
Trinity Chambers

P.O. Box 4301

Road Town, Tortola

British Virgin Islands

VG1110

Dear Sirs,
Re: Case No. 1:19-cv-09236 David Leibowitz, et al -AND- Ifinex Inc, BFXNA inc, et al

We act on behalf of ROCHE FREEDMAN of 185 WYTHE AVE. F2, BROOKLYN, NY 11249, UNITED
STATES.

We enclose, by way of service on Tether Operations Limited (the “Company”) the following
documents:

Letter from Roche Freedman dated October 26, 2019;
Class Action Complaint filed October 6, 2019;
Summons filed October 8, 2019; and

_ Accompanying Exhibits

e® 6 @6¢ 6

Kindly acknowledge receipt of the above mentioned documents by signing the attached copy of this
letter and returning the same to us.

Yours faithfully, _— oni” ete. OP ita v7 bw eS
om \ a At: Guam “Wausieses (Sur) Ld,
Cougewe Sil 2 fravaaa Served by: Ede ESTA E

Conyers Dill & Pearman _—Date: 04 nae dol
Time: 3° wm
Enc. Recipient's Sighature: A .
Swahw asec
Name & Position:  PAl- ; 47
Case 1:19-cv-09236-KPF Document 25 Filed 11/08/19 Page 11 of 13

CONYERS

29" October, 2019

BY HAND

BFXNA Inc.

C/o SHRM Trustees (BVI) Ltd
Trinity Chambers

P.O. Box 4301

Road Town, Tortola

British Virgin Islands

VG1110

Dear Sirs,

CONYERS DILL & PEARMAN

Commerce House, Wickhams Cay 1
PO Box 3140, Road Town, Tortola
British Virgin Islands VG1110

T +1 284 852 1000
conyers.com

Matter No: 956999
284 852 1120
Tameka.Davis@conyera.com

Re: Case No. 1:19-cv-09236 David Leibowitz, et al -AND- Ifinex Inc, BFXNA inc, et al

We act on behalf of ROCHE FREEDMAN of 185 WYTHE AVE. F2, BROOKLYN, NY 11249, UNITED

STATES.

We enclose, by way of service on BFXNA Inc. (the “Company”) the following documents:

Accompanying Exhibits

Letter from Roche Freedman dated October 26, 2019;
Class Action Complaint filed October 6, 2019;
Summons filed October 8, 2019; and

Kindly acknowledge receipt of the above mentioned documents by signing the attached copy of this
letter and returning the same to us.

Yours faithfully,

Conse Nilo feavuan
Conyers Dill & Pearman

Enc.

Served on: (Af xNA !ne

At: SHR “Tustees (Gn) LK
Served by: £ | boe@e ESTRISGE
Date: 34 Orr, oF

ime: 5:

rie SeRtre: Se

jusabole’ Voowrbecrn
up ki MyrCt Le ¢

Name & Position:
Case 1:19-cv-09236-KPF Document 25 Filed 11/08/19 Page 12 of 13

CONYERS DILL & PEARMAN
Commerce House, Wickhams Cay 1

PO Box 3140, Road Town, Tortola
British Virgin Islands VG1110
T +1 284 852 1000

conyers.com

29" October, 2019

Matter No: 959999
284 852 1120
Tameka.Davis@conyers.com

BY HAND

DigFinex Inc.

C/o SHRM Trustees (BVI) Ltd
Trinity Chambers

P.O. Box 4301

Road Town, Tortoia

British Virgin Islands

VG1110

Dear Sirs,
Re: Case No. 1:19-cv-09236 David Leibowitz, et al -AND- Ifinex Inc, BFXNA inc, et al

We act on behalf of ROCHE FREEDMAN of 185 WYTHE AVE. F2, BROOKLYN, NY 11249, UNITED
STATES.

We enclose, by way of service on DigFinex Inc. (the “Company”) the following documents:

Letter from Roche Freedman dated October 26, 2019;
Class Action Complaint filed October 6, 2019;
Summons filed October 8, 2019; and

Accompanying Exhibits

e® 6 @ 6

Kindly acknowledge receipt of the above mentioned documents by signing the attached copy of this
letter and returning the same to us.

Yours faithfully, !
Served on: Nigkmex Me.

Gouyeer Sil 2 frarnan at: QUEM ~“Teustees COvi )LTD.
=4 oa served by:ELpoge Est ange
Conyers Dill & Pearman Date: a Os 201
: 3: mM
Enc. We ee ag ature;
Name & Position pi--Smoddat awa a ae
Conplouct
Case 1:19-cv-09236-KPF Document 25 Filed 11/08/19 Page 13 of 13

E. Estridge

First

“EE-1”

Sworn: 1st November 2019

 

Case 1:19-cv-09236

 

UNITED STATES DISTRICT COURT

 

for the
Southern of New
District York

 

David Leibowitz, Benjamin
Leibowitz, Jason

)

 

Leibowitz, Aaron Leibowitz, and
Pinchas Goldstein

)

 

 

 

Plaintiff(s)
V.

 

iFinex Inc., BFXNA Inc., BFXWW
Inc., Tether Holdings Limited,
Tether Operations Limited, Tether
Limited, Tether International
Limited, DigFinex Inc., Philip G.
Potter, Giancarlo Devasini, et al

 

 

 

)
) Civil Action No. 1:19 cv-09236 KPF

ee? See! eet ee ee

 

 

CERTIFICATE OF EXHIBIT “EE-1”

 

 
